Citation Nr: 1627077	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-25 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for gastrointestinal disability, claimed as irritable bowel syndrome (IBS) due to an undiagnosed illness, or as secondary to service-connected fibromyalgia.

3.  Entitlement to service connection for sleep apnea, also claimed as sleeplessness, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and fibromyalgia.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for neurological disability of the upper extremities, claimed as bilateral carpel tunnel syndrome (CTS).

8.  Entitlement to service connection for skin disability, to include as due to an undiagnosed illness.

9.  Entitlement to an effective date prior to July 27, 2011, for the award of service connection for bilateral hearing loss.

10.  Entitlement to an effective date prior to July 27, 2011, for the award of service connection for tinnitus.

11.  Entitlement to an effective date prior to April 6, 2012, for the award of service connection posttraumatic stress disorder (PTSD).

12.  Entitlement to an effective date prior to July 23, 2010, for the award of service connection for fibromyalgia.

13.  Entitlement to an initial rating higher than 40 percent for fibromyalgia.

14.  Entitlement to a rating higher than 10 percent for right knee disability.

15.  Entitlement to a rating higher than 10 percent for left knee disability.

16.  Entitlement to a rating higher than 10 percent for left shoulder strain.

17.  Entitlement to an initial compensable rating for bilateral hearing loss.     


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 2000, to include service in the Southwest Asia theater of operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, March 2012, and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of this proceeding is of record.

The record before the Board consists of records included within Virtual VA and the Veterans Benefits Management System.

The issues of service connection for sleep apnea, a skin disability, a neurological hand disability, and low back and bilateral hip disabilities, as well as the reopened claim for service connection for a right shoulder disability and the claims for increased ratings for the service-connected left knee, right knee, and left shoulder disabilities are addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a right shoulder disorder in a June 2010 rating decision; the Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.  

3.  The Veteran's gastrointestinal disability, diagnosed as dyspepsia and chronic diarrhea, is etiologically related to his service-connected fibromyalgia.

4.  Claims for service connection for bilateral hearing loss and tinnitus were not received by VA until July 27, 2011, more than one year after the Veteran separated from active service.

5.  On July 23, 2010, more than one year following his discharge from service, the RO received the Veteran's original claim seeking service connection for fibromyalgia.

6.  The Veteran's initial claim of entitlement to service connection for PTSD was denied in an unappealed rating decision issued in March 2010; new and material evidence was not received within the appeal period.

7.  Following the March 2010 rating decision, a formal or informal claim to reopen the claim of entitlement to service connection for PTSD was not received until April 6, 2012.

8.  The Veteran's has no worse than Level I hearing impairment for both ears.

9.  The Veteran's fibromyalgia results in widespread musculoskeletal pain, stiffness, fatigue, sleep disturbance, and headaches.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  The Veteran's gastrointestinal disability, diagnosed as dyspepsia and chronic diarrhea, is proximately due to or the result of service-connected fibromyalgia.  38 C.F.R. § 3.310(a) (2015).

3.  The criteria for an effective date prior to July 27, 2011, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

4.  The criteria for an effective date prior to July 27, 2011, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date prior to July 23, 2010, for the award of service connection for fibromyalgia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

6.  The criteria for an effective date prior to April 6, 2012, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).

7.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

8.  The criteria for a disability rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

In the decision below, the Board is granting the gastrointestinal disability claim, reopening the claim for service connection for a right shoulder disability, and remanding the reopened claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of these issues is necessary.

Regarding the earlier effective date claims, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duties to assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The record reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded VA examinations to address the severity of his hearing loss and fibromyalgia disabilities in December 2010, January 2012, and May 2013.  The Board finds that the examination reports are adequate for rating purposes.  The Veteran has not claimed, nor does the evidence indicate that his disabilities have worsened since the most recent examinations.  
 
The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a June 2010 rating decision, the RO denied the claim for service connection for a right shoulder disability because a diagnosed condition was not shown in the evidence then of record.  The RO noted that neither the Veteran's service treatment records nor post service medical evidence showed that he had been diagnosed with a right shoulder disorder.  Although he was notified of the denial, the Veteran did not appeal the June 2010 rating decision or submit pertinent evidence during the appeal period.  

Evidence associated with the record since the expiration of the appeal period includes a July 2012 VA examination report reflecting a current diagnosis of degenerative joint disease of the right shoulder.  The evidence also now includes the Veteran's September 2015 testimony describing a right shoulder injury he sustained in 1983 due to an in-service fall.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right shoulder disability.  Therefore, it is new and material, and reopening the claim for entitlement to service connection for a right shoulder disability is warranted.

III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


IV.  Service Connection for Gastrointestinal Disability

A.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders ) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.

In this case, the Veteran's gastrointestinal symptoms have been attributed to known clinical diagnoses, so the provisions authorizing presumptive service connection for undiagnosed illnesses developing in Persian Gulf Veterans are not applicable to this claim. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

B.  Factual Background and Analysis

The Veteran claims that he currently has IBS due to an undiagnosed illness or as secondary to medication used to treat his service-connected fibromyalgia.  Specifically, he reports he has experienced frequent diarrhea, occasional involuntary bowel movements, and abdominal cramping since his service in the Persian Gulf.  

Service treatment records are negative for a diagnosed gastrointestinal disorder.  However, post-service VA treatment records dated throughout the pendency of the claim include the Veteran's report of experiencing gastrointestinal symptoms and reflect a diagnosis of chronic diarrhea.

In February 2012, the Veteran underwent a VA examination, at which time he reported experiencing frequent diarrhea for 15 years.  He indicated that he had used an over-the-counter pain medication, approximately four times a day for 15 years, to treat his chronic joint pain.  After review of the evidence and an examination of the Veteran, the examiner determined that the evidence did not support a diagnosis of chronic IBS.  Instead the examiner diagnosed dyspepsia and abdominal discomfort and opined that the Veteran's gastrointestinal disturbance was due to the continued excessive use of over-the-counter analgesic medication.  

During the September 2015 hearing before the Board, the Veteran acknowledged the February 2012 examiner's conclusion and testified that he used over-the-counter medication for numerous years to treat joint pain due to service-connected fibromyalgia.  

The Board has found the February 2012 examiner's opinion to be highly probative because it was rendered following a review of the Veteran's pertinent history and is properly supported.  There is no contrary medical opinion of record.  Coupled with the Veteran's credible testimony, and resolving all reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for a gastrointestinal disorder, diagnosed as dyspepsia and chronic diarrhea, is warranted.

V.  Earlier Effective Date Claims

A.  Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the period to appeal a rating decision (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

B.  Bilateral Hearing Loss, Tinnitus, and Fibromyalgia

The Veteran seeks earlier effective dates for the award of service connection for his bilateral hearing loss, tinnitus, and fibromyalgia.  He claims that an effective date earlier than July 23, 2010, is warranted for his service-connected fibromyalgia.  He further avers that an effective date prior to July 27, 2011, for the award of service connection for bilateral hearing loss and tinnitus is warranted, and he contends that VA selected this "arbitrary" effective date for these disabilities. 

The record shows and the Veteran does not dispute that his initial claim for service connection for fibromyalgia was received on July 23, 2010, and the claims for service connection bilateral hearing loss and tinnitus were received on July 27, 2011.  These claims were received by VA more than one year following his discharge from service, in September 2000.  Although the record includes medical records and statements from the Veteran dated prior to both dates, no record received earlier than July 23, 2010, discusses fibromyalgia or an intent to file a claim for service connection for the disability.  Similarly, no correspondence or evidence received by VA prior to July 27, 2011, can be interpreted as a claim for service connection for bilateral hearing loss or tinnitus.  Therefore, the earliest possible effective dates for the award of service connection for fibromyalgia and the hearing disabilities are the currently assigned effective dates of July 23, 2010, and July 27, 2011, respectively.  

Since the pertinent facts are not in dispute and the law is dispositive, the claims must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  PTSD

The Veteran contends that he is entitled to an effective date prior to April 6, 2012, for the grant of service connection for PTSD.  In particular, he contends that the proper effective date for the disability is in 2009, when he first filed a claim for service connection for this disability.

Review of the record shows that the Veteran initially filed a claim seeking service connection for PTSD in November 2009.  The RO denied the claim in a March 2010 rating decision, and the Veteran then filed a notice of disagreement as to the denial in April 2010.  Following the receipt of additional evidence, the RO readjudicated the claim in a June 2011 statement of the case that continued the denial of the benefit sought.  Although notified of the continued denial of the claim, the Veteran did not perfect an appeal of the March 2010 rating decision or submit any additional evidence during the appeal period.  Thus, the March 2010 rating action is the last final rating decision.

On April 6, 2012, the Veteran filed the application to reopen the previously denied claim of entitlement to service connection for PTSD.  The RO granted the claim for service connection in the October 2012 rating decision and assigned an effective date of April 6, 2012, the date that the claim to reopen was received.

Review of the record shows that there were no communication or treatment records that could be interpreted as claim to reopen the claim for service connection for PTSD, received subsequent to the March 2010 rating decision and prior to April 6, 2012.  Although the Veteran filed a notice of disagreement as to the March 2010 initial denial, he did not perfect an appeal of this rating decision.  Moreover, the Veteran did not submit pertinent evidence during the remainder of the appeal period to prevent the finality of the March 2010 rating action.  The Veteran does not contend that following the March 2010 rating decision that he filed a formal or informal claim to reopen prior to April 6, 2012.  These facts are not in dispute and the law dispositive.  Under these circumstances, April 6, 2012, is the earliest effective date that can be assigned for the grant of entitlement to service connection for PTSD.

As no earlier effective date is permitted by law, the benefit sought on appeal must be denied.

VI.  Increased Rating Claims

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities adjudicated herein.

Bilateral Hearing Loss

The current appeal stems from the Veteran's disagreement with the initial noncompensable rating assigned for his bilateral hearing loss disability.   

The severity of a hearing loss disability is determined by a comparison of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity. Impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In response to his claim for service connection, the Veteran underwent a VA audiological examination in January 2012.  The examiner reviewed the evidence of record and noted the Veteran's report that he was in school and had difficulty hearing his instructor; he also stated that he missed parts of conversations and had to ask people to repeat themselves.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
15
50
45
LEFT
10
15
50
50

The average puretone thresholds were 30 for the right ear and 31 for the left ear.  Speech recognition scores were 96 percent and 100 percent in the right ear and left ears, respectively.

Applying the values above to Table VI results in Level I hearing impairment for both ears, which warrants a noncompensable rating under Diagnostic Coe 6100.  The Board also finds that the Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).

Based on the record, the Board finds that the schedular criteria for a compensable rating have not been met at any time during the period of the claim.  As just explained above, the examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating under the applicable criteria.

In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  However, none of his statements provide the specific information required for rating purposes.  In addition, there is no other evidence showing sufficient hearing impairment to warrant a compensable rating at any time during the period of the claim.


Fibromyalgia

The Veteran seeks a rating higher than 40 percent for his service-connected fibromyalgia.  He also claims that separate ratings are warranted for the manifestations of this disability, namely for general fatigue, lack of concentration and short-term memory problems. 

The Veteran's fibromyalgia is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Diagnostic Code 5025 provides a maximum 40 percent rating for fibromyalgia with widespread musculoskeletal pain and tender points- with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms- that are constant, or nearly so, and refractory to therapy.  The diagnostic code defines "widespread pain" as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

As an initial matter, the Board recognizes the complexity of the Veteran's fibromyalgia disability and notes that he has been awarded service connection for PTSD, right knee, left knee, and gastrointestinal disabilities, which may be manifested by similar symptomatology.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Mindful of this principle, the Board has attributed the distinct manifestations of his fibromyalgia disability in accordance with the medical evidence, to the extent possible.

A December 2010 VA general medical examination report notes the Veteran's symptoms of general myalgia, joint pains, headaches, malaise, sleep disturbances, and fatigue since his service in the Persian Gulf.  Flare ups of his muscle pain and fatigue occurred weekly, were of a duration of one to two days, and were moderate in severity.  The Veteran further reported experiencing aching and fatigability of his upper and lower extremities, and he denied any neurological symptoms.  The musculoskeletal examination revealed a grade of muscle strength of 5 for both the right and left side, and the examiner noted the Veteran to have episodes of general myalgia and joint pain that caused limited motion.  The reflex and sensory examination of the upper and lower extremities was negative.  

A July 2012 VA fibromyalgia examination report documents the Veteran's report of symptoms consisting of diffuse joint pain of the ankles, lower back, and right shoulder.  The examiner noted the Veteran's fibromyalgia symptoms required the continuous use of medication and consisted of stiffness, muscle weakness of the hips and left shoulder, fatigue, and sleep disturbances.  The Veteran reported having difficulty going to sleep approximately three times per week and that he awoke several times to use the bathroom or for unknown reasons.  He further reported having significant joint and muscle pain approximately twice a week that interfered with his quality of life.  His symptoms were often precipitated by overexertion, and the Veteran indicated that he did not overexert often.  The physical examination revealed tender points on the gluteal muscles, greater trochanter, and knee, bilaterally.  There were no other pertinent physical findings, complications, signs, or symptoms.  

During a July 2012 VA headaches examination, the Veteran reported having morning headaches upon awakening that were relieved to some extent by the medication used for his fibromyalgia.  He indicated his headaches usually resolved one hour after taking medication.  The Veteran denied experiencing any associated non-headache symptoms.  The examiner determined that the Veteran's headaches were one of a cluster of symptoms related to his fibromyalgia.  

The Veteran underwent a VA fibromyalgia examination in May 2013, at which time he reported experiencing pain of the ankles, knees, left hip, shoulders, and wrists.  The examiner noted the Veteran required the use of continuous medication to control his fibromyalgia symptoms and that his symptoms were refractory to therapy.  According to the Veteran's report, the medication helped but he still experienced flare ups approximately twice a week for approximately twenty-four hours.  The Veteran's fibromyalgia symptoms were present more than one-third of the time and included widespread musculoskeletal pain, fatigue, sleep disturbances, headaches, depression, and joint pain.  Tender points of pain were noted over the lower cervical region, trapezius muscle, lateral epicondyle, gluteal muscles, and greater trochanter, bilaterally.  No other pertinent physical findings, complications, conditions, signs, or symptoms were noted.  Based on the clinical findings, the examiner attributed the Veteran's arthralgia of the ankles, left hip, and wrists to fibromyalgia.     

An August 2012 VA PTSD examination report notes the Veteran to have problems with concentration due to his PTSD.  A March 2013 VA PTSD examiner determined, following a clinical examination and review of the evidence, that the Veteran's immediate and long term memory were both within normal limits; the examiner indicated that the Veteran's sustained concentration with regards to performing simple tasks was not impaired.  

The Veteran is in receipt of the maximum rating allowable under Diagnostic Code 5025.  The Board further notes that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for the Veteran's fibromyalgia.  

The Board has considered whether separate ratings are warranted under an alternate diagnostic code, but has found no schedular basis to assign an additional rating.  Although the Board has considered the Veteran's assertion that separate ratings are warranted for his general fatigue, problems with concentration, and short-term memory deficits, there is no basis to assign additional separate ratings in this instance.  To the extent that the Veteran contends that a separate rating is warranted for fatigue, the Board notes that Diagnostic Code 5025 specifically contemplates fatigue, and there is no indication in the record that he has been diagnosed with a definitive and unrelated fatigue disorder that would warrant a separate rating under any other diagnostic code.  Instead, the December 2010 and May 2013 VA examiners both attributed the Veteran's fatigue to his already service-connected fibromyalgia.  Similarly, there is no medical evidence suggesting that the Veteran has a diagnosed cognitive disorder to warrant separate ratings for short-term memory loss and problems with concentration.  Instead, the medical evidence indicates that his immediate memory is intact and that his concentration problems may be related to his service-connected PTSD.  While the Board does not doubt the Veteran's sincerity regarding his belief that his separate ratings are warranted for his symptoms, there is no basis to assign additional ratings in this case.

Additional Considerations

Consideration has also been given to assigning a staged rating in this case; however, at no time during the period of the claims have the disabilities warranted ratings higher than the currently assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this regard, the rating criteria specifically consider the symptomatology attributable to the Veteran's bilateral hearing loss and fibromyalgia.  His level of hearing impairment is specifically contemplated by the schedular criteria, and the Board has no reason to believe that the average industrial impairment from his level of hearing impairment reached a compensable degree during the period at issue.  As for his fibromyalgia, the rating criteria specifically consider the Veteran's symptomatology, namely widespread pain and tenderness, fatigue, sleep disturbance, and headaches.  There is no evidence of an additional symptom attributed to the undiagnosed illness that is not considered in this rating or has not already been separately evaluated or referred for additional development.  Thus, the Board finds the rating criteria are adequate.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right shoulder disability is granted.

Service connection for a gastrointestinal disability, diagnosed as dyspepsia and chronic diarrhea, is granted

An effective date prior to July 27, 2011, for the award of service connection for bilateral hearing loss is denied.

An effective date prior to July 27, 2011, for the award of service connection for tinnitus is denied.

An effective date prior to July 23, 2010, for the award of service connection for fibromyalgia is denied.

An effective date prior to April 6, 2012, for the award of service connection for PTSD is denied.

An initial compensable rating for bilateral hearing loss is denied.

A rating higher than 40 percent for fibromyalgia is denied.


REMAND

Unfortunately, a remand is required before a decision can be made on the remaining issues on appeal.

Right Shoulder Disability

As for the reopened the right shoulder disability claim, the current medical evidence does not include a medical opinion regarding whether the Veteran's diagnosed right shoulder disability is related to his military service.  Thus, a remand is needed in order to afford the Veteran a VA examination and to obtain an etiological opinion regarding this disability.  

Sleep Apnea

The Veteran claims service connection is warranted for his diagnosed sleep apnea due to his military service, to include his service in the Persian Gulf.  In a September 2013 statement and during the September 2015 hearing, his attorney raised an alternative argument, asserting that the claimed disorder is caused or aggravated by the Veteran's service-connected PTSD and/or fibromyalgia disabilities.  The Veteran has not been notified of the information and evidence not of record that is necessary to substantiate the claim for service-connection for sleep apnea on a secondary basis, as required by the VCAA.  Moreover, his claim for secondary service connection has not been addressed by the RO in the first instance.  Thus, this claim must be remanded so that the Veteran may be provided with VCAA notice and his claim for secondary service connection may be first adjudicated by the originating agency.

Additionally, a remand is warranted so that the Veteran may be afforded a medical examination with respect to this claim, as the current medical evidence does not include an opinion as to whether his sleep apnea is etiologically related to a service-connected disability.  

Low Back and Bilateral Hip Disabilities

The Veteran seeks service connection for low back and bilateral hip disorders claimed to have been incurred during service.  He claims his muscle problems began in 1994 during service; he also asserts that he sustained injuries of his hips and "every part" of his body in 1983 during a mission in Grenada when he fell on to asphalt while exiting a moving airplane.  According to his reports, he has experienced low back and hip symptomatology since active duty.

In response to these claims, the Veteran underwent VA examinations in July 2012 and January 2015, which revealed findings of bilateral hip arthralgia (pain) due to fibromyalgia and low back symptomatology as a symptom of this service-connected disability, respectively.  Neither of the VA examiners acknowledged or reconciled December 2010 VA radiological findings of a slight irregularity of the right femoral head and neck (which the examiner stated could be related to an old trauma) and of mild levoscoliosis of the lower lumbar spine.  Thus, the July 2012 and January 2015 examination findings are inadequate for adjudication purposes because they do not reflect adequate consideration of all evidence pertinent to these claims.  Due to this deficiency, a remand is needed in order to afford the Veteran additional examinations in order to obtain adequate opinions regarding the nature and etiology of the claimed low back and bilateral hips disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Skin Disability

Regarding this claim, the Veteran contends he experiences skin rashes and eruptions numerous times per year, which he claims began following his service in the Persian Gulf.  He asserts and the service treatment records reflect in-service treatment for pertinent symptomatology, to include April 1998 treatment for a papular rash in the right groin.  In January 2015, a VA examiner who reviewed the evidence determined that there was no evidence of record of environmental exposures that may have caused the Veteran's skin rashes; the examiner opined it was less likely than not that his skin condition is due to a specific environmental exposure in the Gulf War.  However, this opinion does not address whether the Veteran's current skin condition is related to the Veteran's in-service symptomatology, and therefore, it remains unclear whether the claimed disorder is related to his military service.  The Veteran must be afforded a new VA examination to determine whether any skin disorders present during the period of the claim are etiologically related to his military service, to include his documented in-service skin symptomatology.  

Neurological Disorder of the Hands

The Veteran claims service connection is warranted for neurological disability of the hands, claimed as bilateral CTS.  A July 2012 VA peripheral nerves examination revealed right hand incomplete paralysis of the median nerve.  The July 2012 examiner noted the Veteran's service-connected fibromyalgia disability, and the stated that the additionally claimed CTS disorder was a specific diagnosis with a clear etiology and was not related to an exposure during the Veteran's service in Southwest Asia.  The examiner, however, did not provide an opinion as to whether the right hand incomplete paralysis of the median nerve diagnosis is related to the Veteran's service, to include his service in the Persian Gulf or to the claimed injuries from the 1983 in-service fall.  Although the Veteran underwent an additional VA examination in May 2013, this examination does not appear to be thorough or complete as the examiner did not acknowledge or provide an opinion as to the 2012 right hand diagnosis.  As such, it is unclear from this medical evidence whether the Veteran's right hand neurological disorder is part and parcel of his service-connected fibromyalgia or whether the disorder is otherwise related to his military service.  Thus, the Veteran must be afforded a new VA examination to address the etiology of the right hand neurological disorder.   

Hypertension 

As for this claim, the Veteran asserts that his diagnosed hypertension is related to his service in the Persian Gulf.  Currently, the medical evidence includes a February 2012 VA opinion that the Veteran's essential hypertension is not related to an undiagnosed illness or medically unexplained chronic multisystem illness.  However, there is no medical opinion of record regarding whether the claimed disorder is related to any environmental exposures that occurred during the Veteran's service in Southwest Asia.  Given this, VA must seek an addendum opinion regarding whether the Veteran's diagnosed hypertension is related to his Gulf War service.

Increased Ratings for Bilateral Knee and Left Shoulder Disabilities

The Veteran seeks higher ratings for his service-connected left knee, right knee , and left shoulder disabilities.  

The Veteran last underwent a VA examination to assess his knees in May 2012.  Thereafter, in a July 2012 written statement, the Veteran endorsed symptoms indicating a possible worsening of his joint symptomatology, namely increased pain and discomfort with physical activity and "failing" of the left knee.  Further, a September 2014 VA occupational therapy record reflects his report of episodes of left knee weakness that caused him to fall; he endorsed using a cane during the occurrences.  

As for the left shoulder disability, the Veteran's disability was also assessed during the May 2012 VA examination.  Although he later underwent a VA shoulder examination in May 2013, this examination report does not show a full assessment of the Veteran's left shoulder range of motion, to include whether he has any limitation due to pain or other factors.  The Board further notes that the May 2013 VA examination was more than 3 years ago and the Veteran has consistently endorsed a worsening of his joint symptomatology. 

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the medical and lay evidence indicating possible worsening of the Veteran's bilateral knee and left shoulder symptomatology, a new examination is warranted to assess the present severity of these service-connected disabilities.

Finally, while on remand, the RO should take appropriate action to obtain all outstanding VA and private medical evidence pertinent to the claims remaining on appeal.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Provide the Veteran with proper VCAA notice regarding the claim of entitlement to service connection for sleep apnea as secondary to the service-connected PTSD and fibromyalgia.

2.  Undertake appropriate development to obtain a copy of all outstanding records pertinent to the Veteran's claims.

3.  Then, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise who has not previously provided an opinion in this case, to determine whether the Veteran's diagnosed sleep apnea is related to his service-connected PTSD and/or fibromyalgia.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's diagnosed sleep apnea was caused or permanently worsened by his service-connected PTSD or fibromyalgia.  In providing the requested opinion, the physician must consider and discuss the Veteran's statements regarding the onset and progression of his pertinent symptomatology and assume he is a reliable historian.  

The physician must also consider and acknowledge the articles and reports identified by the Veteran's representative during the September 2015 hearing regarding sleep apnea and PTSD- a 2015 article appearing in the Journal of Sleep Medicine entitled "Obstructive Sleep Apnea and Posttraumatic Stress Disorder Among OEF/OIF/ OND Veterans"; an April 2015 report by the RAND Corporation entitled "Sleep in the Military, Promoting Healthy Sleep Among U.S. Service Members;" and a July 2013 study published by the American Academy of Sleep Medicine entitled, "CPAP Therapy Reduces Nightmares in Veterans with PTSD and Sleep Apnea."

The physician must also discuss and reconcile any conflicting medical opinions of record.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO should afford the Veteran a VA examination by a physician or physicians with sufficient expertise, who has or have not previously provided an opinion in this case, to determine the nature and etiology of all low back, hip, skin, and neurological disorders of the upper extremities present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the physician(s).  Any indicated studies should be performed.  The examiner(s) must be provided with a copy of 38 C.F.R. § 3.317 to aid in determining whether there is an undiagnosed illness or medically unexplained chronic multisymptom illness for VA purposes.  A complete history must be taken.  Following the completion of the clinical examinations and review of the Veteran's pertinent history, the examiner shall address the following:

(a)  Provide a complete medical opinion concerning whether the claimed disorders are due to an undiagnosed illness or medically unexplained chronic multisymptom illness, to include the Veteran's service-connected fibromyalgia.

(b)  If the Veteran's low back, hip, or upper extremity neurological symptomatology is due to a known diagnostic entity, meaning of a conclusive pathophysiology or etiology, is the diagnosed disorder at least as likely as not (a 50 percent chance or greater) related to his military service, to include service in the Persian Gulf or to injuries sustained in 1983 due to a fall from an airplane.

(c)  Regarding the claimed skin disorder, if the Veteran's skin rash symptomatology is due to a known diagnostic entity, meaning of a conclusive pathophysiology or etiology, is the diagnosed disorder at least as likely as not (a 50 percent chance or greater) related to his military service, to include pertinent symptomatology documented in the Veteran's service treatment records.

The physician(s) must consider and reconcile the findings, diagnoses, and conclusions provided in the December 2010 VA radiology report, July 2012 VA peripheral nerves examination report, July 2012 VA general medicine examination report, and January 2015 VA addendum report.  For purposes of providing the opinions, the physician(s) should assume that the Veteran is a reliable historian and that his statements regarding the in-service fall from an airplane and skin rash symptomatology are credible.

The physician(s) must provide a complete rationale for all opinions offered.  If unable to provide a required opinion, the physician should explain why.  If an opinion cannot be provided without resorting to mere speculation, the physician shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

5.  After completion of all necessary records development, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's diagnosed hypertension.  A reexamination of the Veteran is not necessary, unless determined by the physician providing the requested opinion.
  
Based upon review of all pertinent evidence of record, the physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, to include environmental exposures during his service in the Persian Gulf.  

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

6.  The RO should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously provided an opinion in this case, to determine the nature and etiology of his diagnosed right shoulder disorder.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated studies should be performed.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's diagnosed right shoulder disorder is at least as likely as not (a 50 percent chance or greater) related to his military service, to include service in the Persian Gulf or to injuries sustained in 1983 due to a fall from an airplane.  For purposes of providing the opinion, the physician should assume that the Veteran is a reliable historian and that his statements regarding the in-service fall from an airplane are credible.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

7.  The RO should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left shoulder, left knee, and right knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The RO should ensure that the examiner provides all information required for rating purposes.

8.  The RO should also undertake any other development it determines to be warranted.

9. Then, the RO should readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


